Title: To Thomas Jefferson from Nathaniel Cutting, 29 March 1807
From: Cutting, Nathaniel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington, 29th. Mar. 1807.
                        
                        I have found Doctor Edwards’s [Rx.] for extracting the
                            Essence of Peruvian Bark.—I have the honor to inclose you the original manuscript as I reced it from [Said] Doctor’s own hand. 
                  Please to accept the hommage of my highest respect
                            and consideration.
                        
                            Nat. Cutting.
                        
                    